Citation Nr: 0201850	
Decision Date: 02/26/02    Archive Date: 03/05/02

DOCKET NO.  01-09 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active military service from January 14, 1954 
to March 24, 1954.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2001 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal 
has been obtained. 

2.  The veteran's initial examination for service was 
negative for any back disorder. 

3.  The veteran's back disorder clearly and unmistakably 
preexisted service.

4.  The veteran's preexisting back disorder did not worsen or 
increase in severity  during service.  
 

CONCLUSIONS OF LAW

1.  The presumption of soundness is rebutted.  See 38 
U.S.C.A. § 1111 (West 1991 & Supp. 2001); 38 C.F.R. §§  
3.303, 3.304(b) (2001).

2.  The veteran's back disorder was not incurred in or 
aggravated during active service.  See 38 U.S.C.A. §§ 1101, 
1110, 1153, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.304, 3.306 (2001); 66 Fed. Reg. 45630-
45632 (Aug. 29, 2001) (to be codified as amended at 3.102, 
3.159).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a back disorder 
and maintains that he injured his back during service.  He 
asserts that there should be a service medical record or day 
report of his injury and states that he went to sick call and 
was then "railroaded" into saying his back condition 
preexisted service.  To support his claim the veteran 
submitted a copy of the Report of Medical Survey from service 
and noted he was admitted to the sick list on March 16, 1954.  
He contends this is evidence of his injury in service.  The 
veteran's representative asserts that there is no clear and 
convincing evidence that the veteran's condition existed 
prior to service and service connection is warranted. 

While the appeal was pending, legislation was passed that 
eliminates the need for a claimant to submit a well-grounded 
claim and enhances the VA's duties to notify a claimant 
regarding the evidence needed to substantiate a claim and to 
assist a claimant in the development of a claim.  See the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107).  Where the law or 
regulations change after a claim has been filed or reopened 
but before the administrative or judicial appeal process is 
completed, the version of the law or regulations most 
favorable to the appellant applies unless Congress provides 
otherwise.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1990).  

In this regard, the Board notes that VA fulfilled its duty to 
assist the veteran.  The veteran's service medical records, a 
VA examination in February 1984, as well as statements from 
the veteran and four lay witnesses are of record.  The 
veteran also contends that civilian hospital records from 
Sante Fe Hospital in 1952-53 would show that his back 
condition was diagnosed only as a bruise.  While those 
records have not been obtained, the Board will accept the 
veteran's assertions as to what they would show to avoid 
unnecessary delay of consideration of his claim.  The Board 
considers the evidence of record sufficient to equitably 
adjudicate his claim.  

The Board also considers that the VA's duty to notify the 
veteran of the evidence necessary to substantiate his claim 
has been met.  See 38 U.S.C.A. § 5103 (West Supp. 2001).  In 
the September 2001 rating decision and the November 2001 
Statement of the Case, the RO set forth the requirements for 
the grant of service connection for the veteran's back 
disorder and indicated the type of medical evidence needed 
for a grant of the benefit sought on appeal.  In addition, in 
a March 2001 letter, the RO notified the veteran of the 
recently passed VCAA, advised the veteran of the evidence 
necessary to substantiate his claim and requested that he 
notify the VA if there was any additional medical evidence to 
be obtained.  The veteran responded that he did not have any 
additional evidence and authorized VA to process his claim. 

With respect to a VA examination, the assistance provided to 
the veteran shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
veteran's active service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. §§ 5103, 5103A; 66 Fed. Reg. 45630-45632 (Aug. 
29, 2001)(to be codified as amended at 38 C.F.R. § 3.159). 

The record reflects that the veteran was given a VA medical 
examination in February 1984.  The Board finds that an 
additional examination or medical opinion is not necessary 
for an equitable evaluation of the veteran's claim in view of 
the medical evidence of record including the service medical 
records and post-service medical evidence.  As further 
explained below, the veteran was not shown to have been 
injured in service so that an examination concerning the 
etiology of his current back disability is not necessary. 

Inasmuch as the RO notified the veteran of the evidence 
needed to substantiate his claim for service connection for 
his back disorder and obtained and developed the relevant 
evidence necessary for the equitable disposition of that 
claim, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled, to include 
the revised regulatory provision of 38 C.F.R. § 3.159, and 
that no additional assistance to the veteran is required 
based on the facts of the instant case. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The mere fact of 
an in-service injury is not enough; there must be chronic 
disability resulting from that injury.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except for 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A.  §§ 1110, 1111; 
38 C.F.R. § 3.304(b).  If a defect is noted on the entrance 
examination or there is clear and unmistakable evidence that 
the veteran's condition preexisted service, the next question 
to be addressed is whether the preexisting condition was 
aggravated by service.  Paulson v. Brown, 7 Vet. App. 470 
(1995).    

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  The presumption of aggravation is triggered by 
evidence that a preexisting disability has undergone a 
permanent increase in severity in service.  Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000);  Sondel v. West, 13 Vet. App. 
213 (1999);  Beverly v. Brown, 9 Vet. App. 402 (1996).  
Evidence of temporary flare-ups symptomatic of an underlying 
preexisting condition, alone, is not sufficient for a non-
combat veteran to show increased disability under 38 U.S.C.A. 
§ 1153 unless the underlying condition is worsened.  Davis v. 
Principi, 01-7029 (Fed. Cir. Jan. 11, 2002);  Jensen v. 
Brown, 19 F.3d 1413 (Fed. Cir. 1994);  Hunt v. Derwinski, 1 
Vet. App. 292 (1991). 

The veteran's service medical records include the initial 
examination for service dated on January 14, 1954.  It showed 
no abnormalities for the spine and other musculoskeletal 
areas on clinical evaluation and the veteran did not report 
any problems with his back in the medical history portion of 
the examination. 

On March 16, 1954, the veteran was admitted to the sick list 
complaining of back pain.  There was no reference to any back 
trauma or report of any injury to the veteran's back in 
service.  The veteran was diagnosed as having a compression 
fracture of the L-1/ L-2 vertebrae and it was noted that he 
was to appear before a Board of Medical Survey.  On March 19, 
1954, the Medical Board reported that, according to the 
veteran's own statement, he was thrown from a motor car three 
years prior to service sustaining a back injury in the fall.  
Immediately after the pre-service trauma injury he was seen 
by a physician.  X-ray films were taken which he believed 
showed a displacement of one of his lumbar vertebra.  He was 
given two weeks of bed rest and one week of adhesive 
strapping of the back.  Following treatment, the veteran was 
mildly symptomatic for a time, and later became completely 
asymptomatic.  About one year before induction into service, 
the veteran stated that his back began to ache after periods 
of hard manual labor and was given diathermy therapy to the 
low back area with moderately good results.

According to the Medical Board, the veteran was seen on 
numerous occasions both at routine sick call and in the 
orthopedic clinic since entering service.  He was treated 
with back setting exercises and diathermy to the affected 
regions with little success.  Adhesive strapping of the 
lumbar area gave only temporary relief from his chronic low 
back pain.  It was reported that X-ray films dated on March 
4, 1954 showed minimal wedging of the first and second lumbar 
vertebral bodies with irregularity of intervertebral plates 
of the first and third lumbar vertebral bodies.  A physical 
examination of the veteran's back showed a loss of the normal 
lumbar curvature with a moderate amount of paravertebral 
muscle spasm bilaterally.  There was a slight amount of 
tenderness to palpation over the spines of the first and 
second lumbar vertebrae and the veteran complained of pain in 
the upper lumbar area on forward and lateral bending 
maneuvers.  Straight leg raising elicited acute pain in the 
upper lumbar area.  There were no signs or symptoms 
suggesting a herniated intervertebral disc. 

The Medical Board found that the physical disability was 
neither incurred in, nor aggravated by, a period of active 
military service.  A Statement Concerning the Finding of the 
Board of Medical Survey dated on March 19, 1954 was signed by 
the veteran stating that he was informed of the finding and 
recommendation of the Medical Board and did not desire to 
submit a statement in rebuttal.  A Certificate Relative To a 
Full and Fair Hearing dated March 22, 1954 was signed by the 
veteran stating that it was explained to him that the Board 
of Medical Survey found that he was suffering from a physical 
disability, essentially a compression fracture of the L-1/L-2 
vertebrae which was not incurred in or aggravated by active 
service.  The veteran received a honorable discharge from 
service on March 24, 1954.  

The post-service medical record consists of a February 1984 
VA medical certificate showing the veteran was seen with 
complaints of back pain.  The veteran complained of back 
discomfort for the last ten years and told the medical 
examiner that he had crushed his vertebra in service.  The 
examination revealed stiffness in his back.  The veteran 
denied recent trauma, pain, or extremity problems.

The veteran submitted a claim for entitlement to service 
connection for a back disorder in October 2000. 

Four lay statements in support of the veteran were provided 
to the VA.  A statement from B.D.R. dated March 2001 stated 
that prior to service, the veteran helped neighbors on farms 
and was active in school sports with no problems of any kind.  
Following coming home from boot camp, the veteran was limited 
in the type of work he could do.  In a statement dated March 
2001, C.B.M. stated that to the best of her knowledge, the 
veteran never had any back problems.   C.R.L. stated in March 
2001 that before the veteran joined the service he was able 
to handle anything that needed to be done.  C.R.L. and the 
veteran worked together where C.R.L. stated that the veteran 
did lots of heavy lifting.  After he returned from service, 
the veteran couldn't handle the same kind of work anymore.  
C.D. stated in March 2001 that she was sure that the veteran 
had no back problems prior to 1954.  

As a back disorder was not noted on the veteran's initial 
examination for service he is presumed to be in sound 
condition upon entrance into service.  This presumption of 
soundness can only be overcome by clear and unmistakable 
evidence demonstrating that a back disorder existed before 
service.  38 C.F.R. § 3.304(b).  The Board finds, as will be 
explained below, that there is clear and unmistakable 
evidence demonstrating that the veteran's back disorder 
existed prior to service.

While the veteran contends that his back disorder originated 
in a fall in service on March 16, 1954, there is no evidence 
of record demonstrating that the veteran suffered from any 
traumatic event in service.  He submitted a copy of the 
Report of the Board of Medical Survey to support his claim of 
injury and while the record reflects that he was admitted to 
the sick list on March 16, 1954, there is no reference or 
finding that he injured his back in service.  The veteran was 
admitted with complaints of back pain and reported that he 
had a back injury prior to service.  No trauma in service was 
described.  The evidence further reflects that the veteran 's 
back disorder, diagnosed as a compression fracture of the L-
1/L-2 vertebrae was first demonstrated in service on an X-ray 
on March 4, 1954, more than one week earlier.  The veteran 
provided a detailed history of his pre-service injury and the 
treatment he received, which included diathermy therapy.  The 
report noted that since his entrance into service the veteran 
was seen with complaints and he was treated with exercise and 
diathermy.  There was no reference to any injury in service 
and examination showed no signs or symptoms of a herniated 
intervertebral disc.  The medical board then determined that 
the veteran did not meet the minimum standards for enlistment 
or induction and that his disorder was not incurred in or 
aggravated during service.  The Board of Medical Survey also 
noted that the veteran's fracture existed prior to service.  
The Board finds this contemporaneous evidence of examination 
and findings in service to be most persuasive.  The VA 
examination in February 1984, approximately 30 years after 
service, where the veteran told the examiner he had back 
complaints for the past 10 years and had crushed vertebra in 
service is not considered competent to support his claim in 
the absence of any showing of an actual injury in service. 

The veteran also contends that the Sante Fe Hospital records 
between 1952-53 show that he was diagnosed as having only a 
bruise.  For purposes of this appeal, the Board accepts the 
veteran's statement that the Sante Fe Hospital records would 
only show a bruise; however, even if he was only treated for 
a bruise at that time, the evidence showing no injury in 
service coupled with the examinations of the veteran, the X-
ray finding of a fracture shortly after entering service and 
the findings of the Medical Board is considered to be clear 
and unmistakable evidence that the veteran's back disorder 
existed prior to service.  The Board finds that the Medical 
Board findings are more persuasive then the statements of the 
four lay persons, asserting that they did not observe the 
veteran as having a back problem prior to service. 

Having found that the veteran's back disorder preexisted 
service, the Board must now determine whether this back 
disorder was aggravated by service.  As noted above, the 
Medical Board fully evaluated the veteran's back condition 
when it concluded that the veteran's back disorder was not 
aggravated by service.  

The Medical Board's findings are persuasive because the 
veteran's complaints of back pain within two months after 
entering service were similar in nature to the symptoms the 
veteran described about one year before entering service.  
Moreover, the treatment received in service, including 
diathermy and adhesive strapping, was similar to treatment 
the veteran received before service when he had similar 
complaints involving his back.  There is also no evidence to 
indicate that the veteran's back disorder increased in 
severity during service.  An increase in a disorder must 
consist of a worsening of the permanent disorder and not 
merely a temporary flare-up of symptoms associated with the 
condition causing the disability.  See Davis v. Principii, 
No. 01-7029 (Fed. Cri. Jan. 11, 2002).  The Medical Board 
evaluated the veteran's disorder in service and found no 
increase.  The post service medical evidence consists of a 
1984 VA examination noting the veteran's reported history and 
complaints of back pain for the previous 10 years, or 
beginning approximately 20 years after service.  This 
evidence does not show any increase of the veteran's back 
disorder during service or relate any current disorder to 
service.  In short, the preponderance of the evidence is 
against the veteran's claim that his back disorder was 
aggravated by service.  As such the presumption of 
aggravation is not for application in this case.  
 
The Board also notes that there is no competent evidence in 
the record showing a causal link between the veteran's 
current back disorder and service.  None of the veteran's 
post service medical records indicate any relationship 
between his current back disorder and service or a continuity 
of symptoms between service and the present.  The VA examiner 
in February 1984 noted that the veteran complained of having 
back discomfort for the last ten years as a result of his 
service injury.  An injury which, as noted above, is not 
verified.  According to this record there was approximately 
twenty years between service and the onset of back 
discomfort.  This twenty-year gap demonstrates a break in the 
claimed continuity of symptoms necessary to relate the 
veteran's current back disorder with service. 

As discussed above, the evidence is clear and unmistakable 
that the veteran's back disorder existed before service and 
the Board finds that the preponderance of the evidence is 
against his claim for service connection on the basis of 
aggravation.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of equipoise of the positive evidence 
with the negative evidence to otherwise grant the veteran's 
claim.


ORDER

Service connection for a back disorder is denied.



___________________________________
STEVEN L. COHN
Member, Board of Veterans' Appeals     

 IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel. 
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

   

